EXHIBIT 10.50

MATTEL, INC.

PERSONAL INVESTMENT PLAN

THIRD AMENDMENT TO THE JANUARY 1, 2006 RESTATEMENT

WHEREAS, Mattel, Inc. (the “Company”) desires to amend the Plan to reflect
recent regulatory and legislative changes required by the Pension Protection Act
of 2006, and the Worker, Retiree and Employer Recovery Act of 2008;

NOW THEREFORE, the Plan is hereby amended effective as of January 1, 2008 unless
otherwise specified herein, as follows:

1. Section 3.2(b) shall be amended to read as follows:

“(b) Each Eligible Employee shall be entitled to commence participation in this
Plan with respect to Company Contributions, Before-Tax Contributions, Company
Matching Contributions and After-Tax Contributions as of the date he satisfies
the eligibility requirements of Section 3.1.”

2. The first sentence of Section 5.6(b) is amended to read as follows:

“If in any calendar year a Participant makes Before-Tax Contributions under this
Plan and additional elective deferrals, within the meaning of Code
Section 402(g)(3), under any other plan maintained by the Company or an
Affiliated Company, and the total amount of the Participant’s elective deferrals
under this Plan and all such other plans exceed the Deferral Limitation, the
Company and each Affiliated Company maintaining a plan under which the
Participant made any elective deferrals shall notify the affected plans in
writing, and corrective distributions of the excess elective deferrals, and any
income allocable to such amount for such Plan Year (and, to the extent required
by the Code, income allocable to such amount for the Plan Year in which
distributed) shall be made from one or more such plans, to the extent determined
by the Company and each Affiliated Company.”

3. Section 6.6(v) shall be amended to read as follows:

“(v) In the case of a Participant who fails to make an effective election, for
any reason whatsoever, as to how all or any portion of his interest therein
shall be invested, the Committee shall prescribe rules which shall require that
the Accounts of such Participant be invested in a default fund selected by the
Committee for such purpose.”

4. The table in Section 8.1(e) with regard to the Tyco Plan, the Print-Paks Plan
and the Pleasant Plan shall be amended as of the effective dates in the
following table to read as follows:



--------------------------------------------------------------------------------

Plan Name/Division Location

   Date                                 
           Account                                         

Tyco Plan

   1/1/98   

Tyco Before –Tax Contributions Account

Tyco Matching Contributions Account

Print Paks Plan

   1/31/99   

Print Paks Before-Tax Contributions Account

Print Paks Matching Contributions Account

Pleasant Plan

   9/30/01    Pleasant Plan Matching Contributions Account

5. Effective January 1, 2009, the following new paragraph shall be added to the
end of Section 8.5(a):

“Notwithstanding the foregoing, a Participant or Beneficiary who would have been
required to receive required minimum distributions for a year as described in
this Section 8.5(a) but for the enactment of Code Section 401(a)(9)(H) (“Waived
Distributions”), and who would have satisfied that requirement by receiving such
Waived Distributions, will not receive those distributions for any calendar year
in which such distributions are waived pursuant to Code Section 401(a)(9)(H)
unless the Participant or Beneficiary chooses to receive such distributions.
Participants and Beneficiaries described in the preceding sentence will be given
the opportunity to elect to receive the Waived Distributions. Participants and
Beneficiaries may not elect to receive Waived Distributions in a direct rollover
as described in Section 8.8.”

6. Section 8.8(a) is amended to read as follows:

“(a) To the extent required by Section 401(a)(31) of the Code, a Participant who
is eligible to receive payment of his Distributable Benefit shall be entitled to
elect a direct rollover of all or part of his Distributable Benefit to an
eligible retirement plan. For purposes of this Section, an “eligible retirement
plan” shall mean any plan described in Code Section 402(c)(8)(B), which,
effective for distributions on and after December 31, 2007 shall include a Roth
IRA described in Code Section 408A(b), the terms of which permit the acceptance
of a direct rollover from a qualified plan. The portion of a Participant’s
Distributable Benefit consisting of after-tax contributions which are not
includible in income shall be eligible for a direct rollover in accordance with
this Section; provided that, prior to January 1, 2007, such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code. Effective on and after
December 31, 2006, the portion of a Participant’s Distributable Benefit
consisting of after-tax contributions which are not includible in income shall
also be eligible for a direct rollover to a defined benefit plan described in
Section 401(a) or 403(a) of the Code or to an annuity contract described in Code
Section 403(b). Notwithstanding the foregoing, a direct rollover of a
Participant’s Distributable Benefit consisting of after-tax

 

2



--------------------------------------------------------------------------------

contributions which are not includible in income may be made only to an account
or plan that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such Distributable Benefit which is
includible in gross income and the portion of such Distributable Benefit which
is not so includible in gross income.”

7. The first sentence of Section 8.8(c) is amended to read as follows:

“At least thirty (30) days, but not more than ninety (90) days, prior to the
date a Participant’s Distributable Benefit becomes payable, the Participant
shall be given written notice of any right he may have to elect a direct
rollover of his Distributable Benefit to an eligible retirement plan.”

8. The subparagraphs of Section 8.8 shall be renumbered to correct the duplicate
Section 8.8(d) such that after the first Section 8.8(d) the remaining Sections
shall be numbered 8.8(e), 8.8(f) and 8.8(g) respectively.

9. The following new Section 8.8(h) is added to the Plan effective as of
January 1, 2007:

“(h) For distributions after December 31, 2006, a non-spouse beneficiary who is
a “designated beneficiary” under Code Section 401(a)(9)(E) and the regulations
thereunder may elect a direct rollover, of all or any portion of an eligible
rollover distribution within the meaning of Code Section 402(c)(4) to such
non-spouse beneficiary, to an individual retirement account established for this
purpose. Any such distribution made prior to January 1, 2010 is not subject to
the direct rollover requirements of Code Section 401(a)(31), including Code
Section 401(a)(31)(B), the notice requirements of Code Section 402(f) or the
mandatory withholding requirements of Code Section 3405(c). A non-spouse
beneficiary who receives a distribution from the Plan is not eligible for a
60-day rollover.”

10. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mattel, Inc. has caused this instrument to be executed by
its duly authorized officer this 15th day of December, 2009, effective as of the
date set forth above.

 

MATTEL, INC. By:  

/s/ Alan Kaye

Name:  

Alan Kaye

Title:  

SVP Human Resources

 

4